Citation Nr: 9925169	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  96-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a fracture of the talus of the right ankle, 
postoperative, with traumatic changes, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from November 1977 to October 
1983.  

By rating action dated in January 1996 the Department of 
Veterans Affairs (VA) Regional Office, Roanoke, Virginia, 
confirmed and continued a 20 percent evaluation for the 
veteran's right ankle fracture residuals.  The veteran 
appealed from that decision.  In November 1997 the veteran 
testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) in Washington, D.C.  In March 1998 
the Board remanded the case to the regional office for 
further action.  The case is again before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  Plantar flexion of the veteran's right ankle is to 
24 degrees and dorsiflexion is to 5 degrees.  There is 
minimal inversion and eversion.  Motion of the ankle is 
accompanied by pain. 

3.  There is no significant edema, effusion, or instability 
involving the ankle.

4.  X-ray studies of the ankle show degenerative changes and 
osteochondritis.







CONCLUSION OF LAW

An evaluation in excess of 20 percent for the veteran's right 
ankle fracture residuals is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Codes 5010, 
5270, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The veteran's service medical records indicate that he 
injured his right ankle in late 1978 while playing 
basketball.  He was hospitalized in May 1979 and an X-ray 
study showed an osteochondral fracture of the lateral dome of 
the talus with fragments and an exostosis of the anterior 
dorsal beak of the talus.  While hospitalized excision of a 
loose body from the ankle joint was performed.  The final 
diagnosis was osteochondritis dissecans of the anterolateral 
aspect of the dome of the talus.  

The veteran's initial claim for VA disability benefits was 
submitted in June 1990.  

By rating action dated in August 1990 service connection was 
established for the right ankle fracture residuals, rated 
noncompensable under the provisions of Diagnostic Code 5271-
5010.  

VA outpatient treatment records reflect that the veteran was 
seen in 1991 and 1992 for complaints including pain involving 
his right ankle.  An X-ray study of the right ankle in April 
1991 showed evidence of old fracture defects.

In a January 1993 rating action the noncompensable evaluation 
for the veteran's right ankle fracture residuals was 
confirmed and continued.  The veteran disagreed with that 
decision.  

Additional VA outpatient treatment records reflect that the 
veteran was seen in January 1993 and it was indicated that he 
had severe degenerative arthritis involving his right ankle.  
Range of motion of the ankle was from 0 degrees to 10 degrees 
with pain.  A right ankle corset was prescribed.  Motrin, 
800 milligrams three times a day was also prescribed. 

By rating action dated in March 1993 the evaluation for the 
right ankle disability was increased from 0 percent to 
20 percent.  

The veteran was afforded a VA orthopedic examination in 
February 1994.  He complained of constant pain involving the 
right ankle exacerbated by prolonged standing and weight 
bearing.  It was indicated that he was working as a stock 
clerk at a military commissary and was in the process of 
looking for another job requiring less weight bearing.  

It was noted that he had a surgical scar 1 1/2 inches in 
length over the lateral malleolar region of the right ankle.  
There was no swelling or deformity of the ankle.  Range of 
motion of the ankle was reported to be normal except for 
plantar flexion that was limited to 15 degrees.  An X-ray 
study of the ankle showed apparent old trauma and 
degenerative changes.  

The veteran was again afforded a VA orthopedic examination in 
November 1995.  He reported constant pain involving the right 
ankle that was getting worse and involved a larger area.  A 
surgical scar over the lateral malleolus was noted.  Plantar 
flexion of the ankle was to 20 degrees and dorsiflexion to 
0 degrees.  The diagnosis was post-traumatic degenerative 
arthritis of the right ankle.

During the course of the November 1997 hearing before the 
Board, the veteran testified that he was currently a 
distribution attendant at a regional medical center.  He 
related that he had begun that job in October.  He stated 
that prior to that time he had worked at a base commissary 
for 5 1/2 years, walking on hard floors and that job had 
taken its toll in his ankle.  He related that the pain had 
increased with his new job because he had even more walking 
to do.  He stated that he had also always had swelling of his 
ankle during his 5 1/2 years at the base commissary.  He 
stated that he walked with a limp.  He related that he had to 
wear high-top shoes.  He reported that he was currently 
undergoing VA vocational rehabilitation to obtain a degree in 
health services management in order to obtain a desk job with 
less standing.  

Additional VA outpatient treatment records for 1996 to 1998 
were received by the regional office.  Those records reflect 
that he was observed and treated for various conditions 
including a right knee problem, low back condition and 
shoulder condition.  He was not treated for his right ankle 
disability.  

The veteran was afforded an orthopedic examination for the VA 
in August 1998.  He indicated that the pain involving his 
ankle had gotten progressively worse.  He indicated that he 
was taking Motrin, 800 milligrams twice a day or three times 
a day.  He had not had any physical therapy or exercises.  It 
was reported that he had been using a cane for the previous 
two years because of the discomfort.  He also wore an ankle 
brace every day.  He complained of pain with occasional 
swelling after standing more than 2 to 3 hours.  

On physical examination he could only dorsiflex the ankle 
5 degrees and plantar flex to 24 degrees.  He had minimal 
inversion and eversion.  The joint was painful in all 
motions.  It was stated that the flare-ups he had happened 2 
or 3 times a day when he had a sudden increase in ankle pain 
from the usual 7 out of 10, to 10 out of 10.  On examination, 
he did not have significant edema, effusion or instability.  
He had guarding of movement because of the discomfort 
associated with the ankle pain.  It was stated that his 
functional limitations were due to the pain and consisted of 
inability to do long term standing or squatting and 
difficulty climbing.  It was stated that there was no 
ankylosis.  It was reported that a flare-up of increased pain 
caused him to stop activity at the time until it resolved.  

The examiner commented that pain could limit the function of 
the right ankle joint during flare-ups because the pain was 
inappropriate enough that it would stop his activities 
totally.  It was stated that because of the limited ankle 
motion he had less coordination of the ankle, less balance 
and weakened movement.  He stated that the veteran must chose 
an ankle brace in his opinion that resulted in simulated 
ankylosis of the joint.  

The examiner further commented that the veteran's right ankle 
disability affected his ability to obtain or retain 
employment by restrictions.  He stated that he should not be 
involved in long term walking, climbing or stooping.  It was 
indicated that X-ray study showed degenerative changes and 
the osteochondritis lesion in the lateral aspect of the 
talus.  He reported that the veteran had a progressive 
problem that would continue to get worse and might ultimately 
need an ankle fusion.  

In an addendum dated in December 1998 the examiner indicated 
that the claims file and the Board remand had been reviewed 
prior to the August 1998 examination.  He indicated that the 
additional loss of range of motion in degrees due to the pain 
during flare-ups could not be stated.  He also indicated that 
the additional loss of range of motion in degrees due to any 
weakened movement, excess fatigability or incoordination 
could not be stated.  

The veteran's VA vocational rehabilitation file was obtained 
by the regional office.  It reflects that the veteran 
obtained a BA degree in business administration with a 
specialization in health services management.  The file 
indicates that he satisfactorily participated in two months 
of employment services.  


II.  Analysis

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. Part 4, Code 5003.

Ankylosis of either ankle warrants a 20 percent evaluation if 
the ankle is fixed in plantar flexion at an angle of less 
than 30 degrees.  A 30 percent evaluation requires that the 
ankle be fixed in plantar flexion at an angle between 
30 degrees and 40 degrees or in dorsiflexion at an angle 
between 0 degrees and 10 degrees.  38 C.F.R. Part 4, Code 
5270.  

Moderate limitation of motion of either ankle warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. Part 4, Code 5271.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R.§  3.321(b)(1).

In this case, the VA examinations have disclosed that the 
veteran has limitation of motion of his right ankle and 
movement of the ankle is accompanied by pain.  However, a 
20 percent evaluation is the maximum provided under 
Diagnostic Code 5271 for marked limitation of motion of an 
ankle.  Although the examiner indicated on the August 1998 
examination that the veteran's ankle brace resulted in 
simulated ankylosis of the joint, actual ankylosis 
(immobility) of the ankle joint was not demonstrated.  
Further, even if the condition was treated as favorable 
ankylosis the evaluation would still only be 20 percent under 
Diagnostic Code 5270.  Thus, entitlement to an evaluation in 
excess of 20 percent for the right ankle fracture residuals 
would not be warranted based on ankylosis under the 
provisions of Diagnostic Code 5270.  Although the veteran has 
reported swelling involving his ankle, the August 1998 
examination did not reflect any significant edema, effusion 
or instability of the ankle.  Under the circumstances, the 
Board is unable to conclude that an evaluation in excess of 
20 percent for the veteran's right ankle disability is 
warranted under any of the applicable diagnostic codes.

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  As discussed previously,  
the  August 1998 VA examination did reflect a functional loss 
due to pain involving the veteran's right ankle and there was 
diminished coordination and balance of the ankle and weakened 
movement.  These factors have been taken into consideration 
in arriving at the Board's decision in this case.  However, 
as noted previously, the veteran is already in receipt of a 
20 percent evaluation for the right ankle disability which is 
the maximum provided under the rating schedule when there is 
marked limitation of motion of an ankle and even if the 
condition is evaluated as favorable ankylosis, a higher 
evaluation would not be warranted on that basis.  Thus, under 
the circumstances, an increased rating for the fracture 
residuals of the veteran's right ankle would not be warranted 
under the regular schedular standards.

The record also does not establish that the veteran's case 
presents an exceptional or unusal disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization so as to warrant 
entitlement to an extra-schedular evaluation in excess of 20 
percent for the right ankle fracture residuals under the 
provisions of 38 C.F.R.§ 3.321(b)(1).

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased disability evaluation for 
residuals of a fracture of the talus of the right ankle, 
postoperative, with traumatic changes, currently evaluated as 
20 percent disabling is not established.  The appeal is 
denied.

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

